RICHARDSON, J.
This is an appeal from an order of the juvenile court finding the minor child was within the jurisdiction of the court by having committed acts which if committed by an adult would be burglary in the second degree. ORS 164.215.
The juvenile challenges the finding of the court for lack of sufficient evidence to establish burglary beyond a reasonable doubt. We review de novo. State ex rel Juv. Dept. v. Slack, 17 Or App 57, 520 P2d 905 (1974).
There is essentially no conflict in the proof. The juvenile offered no evidence. It is unnecessary to recite the evidence. Suffice it to say we are satisfied beyond a reasonable doubt the juvenile committed the acts of trespass in the second degree, a lesser included offense, but not burglary. This finding is sufficient to bring him within the jurisdiction of the juvenile court. We agree with the court’s disposition.
Affirmed as modified.